

116 S3967 IS: Air Tour and Skydiving Safety Improvement Act of 2020
U.S. Senate
2020-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3967IN THE SENATE OF THE UNITED STATESJune 16, 2020Mr. Schatz (for himself and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo reform Federal Aviation Administration safety requirements for commercial air tour operators, and for other purposes. 1.Short titleThis Act may be cited as the Air Tour and Skydiving Safety Improvement Act of 2020.2.DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Administrator of the Federal Aviation Administration.(2)Air carrierThe term air carrier has the meaning given that term in section 40102 of title 49, United States Code.(3)Commercial operatorThe term commercial operator has the meaning given that term in section 1.1. of title 14, Code of Federal Regulations.(4)Commercial air tour operatorThe term commercial air tour operator has the meaning given that term for purposes of part 136 of title 14, Code of Federal Regulations.(5)Parachute operationThe term parachute operation has the meaning given that term for purposes of part 105 and section 119.1(e)(6) of title 14, Code of Federal Regulations.3.Safety requirements for commercial air tour operators(a)Safety reformsNot later than 180 days after the date of the enactment of this Act, the Administrator shall issue new or revised regulations that provide the following:(1)Part 121 or 135 certificate requiredThe regulations shall provide that—(A)only persons who hold a certificate identifying the person as an air carrier or commercial operator, or both, under part 119 of title 14, Code of Federal Regulations, and who conduct all commercial air tour operations under the applicable provisions of part 121 or part 135 of title 14, Code of Federal Regulations, shall be permitted to conduct business as a commercial air tour operator; and(B)beginning on the date that is 1 year after the date of enactment of this Act, no person shall be permitted to conduct business as a commercial air tour operator under a certificate issued in accordance with the exceptions specified in section 119.1(e)(2) of title 14, Code of Federal Regulations.(2)Additional safety requirementsThe regulations also shall—(A)eliminate and repeal all exceptions currently provided for under section 119.1(e)(2) of title 14, Code of Federal Regulations;(B)require all commercial air tour operators to establish safety management system programs, including by—(i)requiring all commercial air tour operators to install crash-resistant flight data recording devices capable of supporting the requirements of the Flight Operational Quality Assurance Program;(ii)establishing and implementing a performance-based standard for remote flight data monitoring for all commercial air tour operators; and(iii)requiring all commercial air tour operators to establish a structured flight data monitoring program that reviews all available data sources to identify deviations from established norms and procedures and other potential safety issues;(C)require all commercial air tour operators to incorporate a controlled flight into terrain (CFIT) avoidance training program that addresses reducing the risk of CFIT accidents involving continuation of flight under visual flight rules (VFR) into instrument meteorological conditions, with special attention paid to human factors issues, including, but not limited to—(i)the specific terrain, weather, and infrastructure challenges relevant to the operational environment; and(ii)operational influence on pilot decision making relevant to the operational environment; (D)require the implementation of methods to provide effective terrain awareness and warning system (TAWS) protections while mitigating nuisance alerts for single-engine airplanes operated under part 135 of title 14, Code of Federal Regulations, that frequently operate at altitudes below their respective TAWS class design alerting threshold; and(E)require the development and implementation of a single set of national standards and operations specifications under part 135 of title 14, Code of Federal Regulations (or any successor regulations) applicable to all commercial air tour operators conducting flights in powered airplanes or rotorcraft.4.Improving DOT responses to safety recommendations(a)In generalSection 1135 of title 49, United States Code, is amended—(1)in subsection (b), by adding at the end the following new sentence: Each response under paragraph (2) or (3) of subsection (a) shall include a detailed explanation of how the Secretary's proposed action will meet or exceed the improvement to transportation safety recommended by the Board that was not adopted or refused.;(2)in subsection (d)—(A)in paragraph (1), by striking air carrier operations conducted under part 121 and inserting operations conducted under part 121 or 135; and(B)in paragraph (3)(B)—(i)in clause (i), by striking and after the semicolon;(ii)in clause (ii), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following:(iii)with respect to any rec­om­men­da­tion in the preceding year which the Board has deemed the action of the Secretary as Unacceptable, a detailed explanation of how the Secretary's action will meet or exceed the improvement to transportation safety recommended by the Board. ; and(3)in subsection (e)(2), by adding at the end the following new sentence: If on June 1 of each year the Board has not received the Secretary's report required by this subsection, the Secretary shall be prohibited from issuing new certifications under part 121 or part 135 of title 14, Code of Federal Regulations (or any successor regulations) until the report for such year is received by the Board..(b)Effective date; applicability(1)In generalThe amendments made by subsection (a) take effect on the date of enactment of this Act.(2)DOT commercial aviation safety recommendations reportsThe amendments made by paragraph (2) of subsection (a) shall apply to reports required under section 1135(d) of title 49, United States Code, for—(A)the calendar year immediately preceding the calendar year in which this Act is enacted;(B)the calendar year in which this Act is enacted; and(C)each calendar year thereafter.5.Removal of regulatory barriers to safetyAny rules or regulation promulgated by the Secretary of Transportation in response to a safety recommendation made by the National Transportation Safety Board—(1)shall not be considered a regulation or rule under Executive Order 13771 (5 U.S.C. 601 note; relating to reducing regulation and controlling regulatory costs);(2)shall not be subject to the requirements set forth in that Executive order; and(3)shall be exempt from any other Executive order or action that prohibits the evaluation and incorporation of benefit as well as cost in accessing the worthiness of a proposed rule or regulation. 6.Safety requirements for sport parachute operationsNot later than 60 days after the date of the enactment of this Act, the Administrator shall—(1)issue new or revised regulations governing parachute operations conducted in the United States that are subject to the requirements of part 105 and section 119.1(e)(6) of title 14, Code of Federal Regulations, so as to require that such operations develop and implement—(A)Federal Aviation Administration-approved aircraft maintenance and inspection programs that include, at a minimum, requirements for compliance with engine manufacturers’ recommended maintenance instructions, such as service bulletins and service information letters for time between overhauls and component life limits;(B)initial and annual recurrent pilot training programs that address, at a minimum, operation-specific and aircraft-specific weight and balance calculations, preflight inspections, emergency and recovery procedures, and parachutist egress procedures for each type of aircraft flown; and(C)initial and annual recurrent pilot testing programs for parachute operations pilots that address, at a minimum, operation-specific and aircraft-specific weight and balance calculations, preflight inspections, emergency and recovery procedures, and parachutist egress procedures for each type of aircraft flown, as well as competency flight checks to determine pilot competence in practical skills and techniques in each type of aircraft; and(2)revise the guidance materials contained in Advisory Circular 105 2C (relating to sport parachute jumping), to include guidance for parachute operations in implementing the training and testing programs required under the new and revised regulations issued in accordance with paragraph (1).